                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NEW YORK



 SIGNIFY NORTH AMERICA CORPORATION
 and SIGNIFY HOLDING B.V.
                                                      Civil Action No. 2:19-cv-06125-JMA-SIL
                               Plaintiffs,

 v.

 SATCO PRODUCTS, INC.

                               Defendant.


               [PROPOSED] ORDER REGARDING E-DISCOVERY

The Court ORDERS as follows:

        1.     This Order supplements all other discovery rules and orders. It streamlines

Electronically Stored Information (“ESI”) production to promote a “just, speedy, and

inexpensive determination” of this action, as required by Federal Rule of Civil Procedure

        2.     This Order may be modified in the Court’s discretion or by stipulation.

        3.     As in all cases, costs may be shifted for disproportionate ESI production

requests pursuant to Federal Rule of Civil Procedure 26. Likewise, a party’s

nonresponsive or dilatory discovery tactics are cost-shifting considerations.

        4.     A party’s meaningful compliance with this Order and efforts to promote

efficiency and reduce costs will be considered in cost-shifting determinations.

        5.     This Order does not apply to documents produced in the prior litigation

between the parties, i.e., Certain LED Lighting Devices, LED Power Supplies, and

Components Thereof, Inv. No. 337-TA-1081, Order No. 27 (USITC, Feb. 20, 2018) (the

“1081 Investigation”). Documents that were produced in the 1081 Investigation may be



                                             1
produced with the same ESI and production numbers that were previously used in the 1081

Investigation.

        6.       Production Format of ESI - For documents originating in electronic

format (except for document types for which the specifications below are inapplicable,

infeasible, or unduly burdensome), the parties agree to exchange DAT files containing

unique field delimiters and, to the extent known, the following fields:

                 A.    All Documents:

                       i.       Custodian.

                       ii.      Beginning Production Number;

                       iii.     Ending Production Number;

                       iv.      Beginning Group Range (if applicable);

                       v.       Ending Group Range (if applicable);

                       vi.      Group identifier;

                       vii.     Date;

                       viii.    OCR text (pointing to the .txt file link only) and

                       ix.      MD5 Hash.

                 B.    Edocs:

                       i.       Fields A.i. – A.viii above;

                       ii.      Folder Path; and

                       iii.     Filename.

                 C.    Email:

                       i.       Fields A.i. – A.viii above;

                       ii.      To:;




                                              2
                      iii.    Cc:;

                      iv.     Bcc:;

                      v.      Subject:; and

                      vi.     Attachment(s).

              To the extent that documents have been produced prior to the effective date

of this order without the above fields, the party should produce a .dat file for all documents

containing the required metadata fields.

              D.      The corresponding images in single-page TIFF format for images

produced in black and white, and JPEG format for images produced in grayscale or color;

however, if such images cannot be produced legibly in TIFF or JPEG format, they will be

produced in high resolution PDF format, unless the producing party elects to produce the

document(s) solely in native format pursuant to paragraph 6.F below;

              E.      Parent documents with attachments, enclosures, and/or exhibits

should be produced in the form in which they are kept.

              F.      For good cause, a party that receives a document produced in a

format specified in Paragraph 6.B may make a reasonable request to have the document

reproduced in its native format. Upon the showing of good cause, the producing party

shall reproduce the document in its native format. All Excel files shall be produced in

native form without a need for a specific request.

              G.      Documents originating in electronic format (including but not

limited to Excel files, and media files) that are produced in native format shall be labeled

with a unique production number and produced with a slipsheet indicating that the




                                              3
document was produced in native format and containing the appropriate confidentiality

designation.

       7.      Production Format of Documents Stored in Paper Form –

               A.     For documents originating in paper form, the parties agree to scan

such documents and exchange:

                      i.      DAT files containing unique field delimiters and the

following fields:

                      ii.     Beginning Production Number; and

                      iii.    Ending Production Number;

                      iv.     Custodian

                      v.      The corresponding scanned images in single-page TIFF

format for images produced in black and white, and JPEG format for images produced in

grayscale or color; however, if such images cannot be produced legibly in TIFF or JPEG

format, they will be produced in high resolution PDF format.; and

                      vi.     OCR text.

               B.     Unitization. In scanning documents originating in paper format,

distinct documents will not be merged into a single record, and single documents will not

be split into multiple records (i.e., paper documents will be logically unitized). The parties

will commit to re-unitize improperly unitized documents to reflect the manner in which

the documents were maintained.

               C.     Parent-Child Relationships. Parent-child relationships (e.g., the

association between a paper format letter and its enclosure) must be preserved in such a




                                             4
way that the paper document and any attachments to that paper documents are produced

in the same production set and are identifiable.

               D.     Preservation of Filing and Other Information. Images of all file

labels, file headings, and file folders associated with documents originating in paper

format will be produced along with those documents.

        8.     No Backup Restoration Required. Absent a showing of good cause, no

party need restore any form of media upon which backup data is maintained in a party's

normal or allowed processes, including but not limited to backup tapes, disks, SAN and

other forms of media, to comply with its discovery obligations in the present case.

        9.     Voicemail and Mobile Devices. Absent a showing of good cause,

voicemails, PDAs, mobile phones, text messages, instant messages and chats are deemed

not reasonably accessible and need not be collected and preserved.

        10.    Production Media. Documents shall be produced on external hard drives,

CDs, or DVDs; production by FTP or email rather than on hard media will be acceptable.

Each piece of production media should identify: (1) the producing party's name; (2) the

production date; and (3) the Bates-number range of the materials contained on the

production media. The parties may provide encrypted media for production.

        11.    Confidentiality Designation. Responsive documents in TIFF or PDF

format will be stamped with the appropriate confidentiality designations in accordance with

the Protective Order in this matter. All material not reduced to documentary, tangible, or

physical form or which cannot be conveniently labeled, shall be designated by the

producing party by informing the receiving party of the designation in writing. For

documents produced in native format, the confidentiality designation shall be included both




                                            5
in the slipsheet file indicating that the file was produced natively and in the filename of the

native file.

          12.   Redaction of Information. Redacted documents and redacted portions of

documents shall be made with readily visible redactions (i.e., blackout) and are subject to

the parties' agreement in the Discovery Order regarding whether certain documents need

to be included in a privilege log. The producing party shall retain a copy of the unredacted

data within its possession and control and preserve it without modification, alteration, or

addition to the metadata therewith. Redacted documents must be produced text but may

include OCR text in lieu of extracted text.

          13.   Email

                A.      General ESI production requests under Federal Rules of Civil

 Procedure 34 and 45 shall not include email or other forms of electronic correspondence

 (collectively “email”). To obtain email parties must propound specific email production

 requests.

                B.      Email production requests shall only be propounded for specific

 issues, rather than general discovery of a product or business.

                C.      Email production requests shall be phased to occur after the parties

 have exchanged initial disclosures and basic documentation about the patents, the prior

 art, the accused instrumentalities, the relevant finances, and a specific identification of

 likely email custodians. The court may allow additional discovery upon a showing of good

 cause.




                                              6
              D.      Email production requests shall identify the custodian, search terms,

and time frame. The parties shall cooperate to identify the proper custodians, proper search

terms and proper timeframe.

              E.      Each requesting party shall limit its email production requests to a

total of five custodians, from the list of likely email custodians, per producing party for

all such requests. The parties may jointly agree to modify this limit without the Court’s

leave. The Court shall consider contested requests for additional custodians, upon showing

a distinct need based on the size, complexity, and issues of this specific case. Cost-shifting

may be considered as part of any such request.

              F.      Each requesting party shall limit its email production requests to a

total of five search terms per custodian per party plus additional searches for each asserted

patent number per custodian. The parties may jointly agree to modify this limit without

the Court’s leave. The Court shall consider contested requests for additional search terms

per custodian, upon showing a distinct need based on the size, complexity, and issues of

this specific case. The Court encourages the parties to confer on a process to test the

efficacy of the search terms. The search terms shall be narrowly tailored to particular

issues. Indiscriminate terms, such as the producing company’s name or its product name,

are inappropriate unless combined with narrowing search criteria that sufficiently reduce

the risk of overproduction. A conjunctive combination of multiple words or phrases (e.g.,

“computer” and “system”) narrows the search and shall count as a single search term. A

disjunctive combination of multiple words or phrases (e.g., “computer” or “system”)

broadens the search, and thus each word or phrase shall count as a separate search term

unless they are variants of the same word. Use of narrowing search criteria (e.g., “and,”




                                             7
“but not,” “w/x”) is encouraged to limit the production and shall be considered when

determining whether to shift costs for disproportionate discovery. Notwithstanding the

foregoing, searches for each asserted patent number per custodian, whether in conjunctive

or disjunctive combination, shall not be limiting or counted towards the five search terms.

Should a party serve email production requests with search terms beyond the limits agreed

to by the parties or granted by the Court pursuant to this paragraph, this shall be considered

in determining whether any party shall bear all reasonable costs caused by such additional

discovery.

               G.      Nothing in this Order prevents a party from voluntarily producing

the e-mails of its own custodians. A party’s voluntary production of e-mail from a

custodian shall not operate as a waiver of any of the limitations on e-mail discovery set

forth in this Order.

               H.      To the extent e-mail is produced attachments should additionally be

produced with attachments immediately following their respective parent e-mail and the

entire production range for the e-mail and its respective attachments also provided (e.g.,

Beginning Group Range and Ending Group Range metadata fields populated) to the extent

reasonably practical to do so.

        14.    Nothing in this Order prevents the parties from agreeing to use technology

assisted review and other techniques insofar as their use improves the efficacy of discovery.

        15.    Pursuant to Federal Rule of Evidence 502(d), the inadvertent production of

a privileged or work product protected ESI is not a waiver in the pending case or in any

other federal or state proceeding.




                                             8
        16.    The mere production of ESI in a litigation as part of a mass production shall

not itself constitute a waiver for any purpose.

        17.    Except as expressly stated, nothing in this order affects the parties’

discovery obligations under the Federal or Local Rules.



Signed this __ day of January, 2020               _____________________________
                                                  JOAN M. AZRACK
                                                  UNITED STATES DISTRICT JUDGE




                                              9
